DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Xc and Yc in Fig. 4, w311 in Fig. 5, and 1200 in Fig. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In Para. 0007, line, 12, “probability map” should read –probability maps--.  
In Para. 0044, line 3, “include” should read –includes--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “an input” in line 3 should read –the input--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “right or left ventricular” in line 4 should read –right or left ventricle--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “an input” in line 5 should read –the input--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “probability map” in line 12 should read –probability maps--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second artificial neural network" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second artificial neural network" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kezurer et al. (WO 2018/136805 A1, see attached machine translation; hereinafter “Kezurer”) in view of “Fully Automated Echocardiogram Interpretation in Clinical Practice” by Zhang et al. (hereinafter “Zhang”).
Regarding claim 1, Kezurer teaches, a method for generating segmented image data based on an input echocardiogram, comprising (As shown in Fig. 1 and Para. 0050, ultrasound frames of the heart are input and undergo part segmentation; As shown in Fig. 24, step 2415, the anatomical structure is segmented using a part segmentation procedure; As shown in Para. 0051, there is a view of the input echocardiogram (i.e. ultrasound of the heart) and the four chambers of the heart are segmented): 
receiving an input echocardiogram that includes information associated with four chambers of a heart (As shown in Fig. 1 and Para. 0050, ultrasound frames of the heart are input; As shown in Para. 0051, the view of the input echocardiogram (i.e. ultrasound of the heart) includes 4 chambers); 
performing segmentation on the information associated with the four chambers using an adversarial model that comprises a first artificial neural network with multiple layers (As shown in Fig. 4A, there are multiple core NN 415 that are used for segmentation tasks 425 for the 4-chamber view; As shown in Fig. 4A and Para. 0061, the core NNs 415 have a series of convolutions and ReLU layers; As shown in Para. 0069, given a segmentation network, a discriminator network is trained to distinguish real segmentations and segmentations created by the segmentation network).
Kezurer does not expressly disclose the following limitation: and combining data from selected layers of the first artificial neural network to generate an output image that includes the segmented four chambers of the heart.
However, Zhang teaches, and combining data from selected layers of the first artificial neural network to generate an output image that includes the segmented four chambers of the heart (As shown in Figure 3, a U-net algorithm trained a CNN to create an automated segmented image of the 4-chambers of the heart; As shown in Pg. 1631, right-hand column, the CNN model is multilayer; Note: U-Net architecture consists of convolutional layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include combining data from layers of a neural network to generate a segmented image of four chambers of the heart as taught by Zhang into the segmentation of Kezurer in order to determine cardiac structure and function (Zhang, Fig. 1 and Pg. 1625, right-hand column).
Regarding claim 7, the combination of Kezurer and Zhang teaches the limitations as explained above in claim 1. 
The combination of Kezurer and Zhang further teaches, wherein the segmentation is performed without any human manipulation of the information associated with the four chambers (Zhang, As shown in Fig. 3, the CNN image shows the automated four chamber segmented image; As shown in Pg. 1624, the automated analysis of echocardiograms required no user intervention; Note: the segmentation being automated shows that there is not manual/human manipulation).
Regarding claim 9, Kezurer teaches, a device for processing an input echocardiogram, comprising (As shown in Para. 00106, there is a processing arrangement that includes a computer/processor that performs the procedures; As shown in Fig. 1 and Para. 0050, ultrasound frames of the heart are input and undergo part segmentation; As shown in Para. 0051, there is a view of the input echocardiogram (i.e. ultrasound of the heart)):
 a processor (Fig. 25: computer/processor 2505), 
and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to (Fig. 25: computer accessible medium and executable instructions 2520; Para. 00106-00107):
 receive an input echocardiogram that includes information associated with four chambers of a heart (As shown in Fig. 1 and Para. 0050, ultrasound frames of the heart are input; As shown in Para. 0051, the view of the input echocardiogram (i.e. ultrasound of the heart) includes 4 chambers); 
perform segmentation on the information associated with the four chambers using an adversarial model that comprises a first artificial neural network with multiple layers (As shown in Fig. 4A, there are multiple core NN 415 that are used for segmentation tasks 425 for the 4-chamber view; As shown in Fig. 4A and Para. 0061, the core NNs 415 have a series of convolutions and ReLU layers; As shown in Para. 0069, given a segmentation network, a discriminator network is trained to distinguish real segmentations and segmentations created by the segmentation network).
Kezurer does not expressly disclose the following limitation: and combine data from selected layers of the first artificial neural network to generate an output image that includes the segmented four chambers of the heart.
However, Zhang teaches, and combine data from selected layers of the first artificial neural network to generate an output image that includes the segmented four chambers of the heart (As shown in Figure 3, a U-net algorithm trained a CNN to create an automated segmented image of the 4-chambers of the heart; As shown in Pg. 1631, right-hand column, the CNN model is multilayer; Note: U-Net architecture consists of convolutional layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include combining data from layers of a neural network to generate a segmented image of four chambers of the heart as taught by Zhang into the segmentation of Kezurer in order to determine cardiac structure and function (Zhang, Fig. 1 and Pg. 1625, right-hand column).
Regarding claim 15, the combination of Kezurer and Zhang teaches the limitations as explained above in claim 9. 
The combination of Zhang in the combination further teaches, wherein the processor is configured to perform (Kezurer, As shown in Para. 00106, there is a processing arrangement that includes a computer/processor that performs the procedures; Fig. 25: computer/processor 2505) the segmentation without any human manipulation of the information associated with the four chambers (Zhang, As shown in Fig. 3, the CNN image shows the automated four chamber segmented image; As shown in Pg. 1624, the automated analysis of echocardiograms required no user intervention; As shown in Pg. 1624, machine learning uses computers; Note: the segmentation being automated shows that there is not manual/human manipulation).

Claims 4, 6, 8, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kezurer et al. (WO 2018/136805 A1, see attached machine translation; hereinafter “Kezurer”) in view of “Fully Automated Echocardiogram Interpretation in Clinical Practice” by Zhang et al. (hereinafter “Zhang”) and further in view of “A Fully Convolutional Neural Network for Cardiac Segmentation in Short-Axis MRI” by Tran.
Regarding claim 4, the combination of Kezurer and Zhang teaches the limitations as explained above in claim 1.
The combination of Kezurer and Zhang does not expressly disclose the following limitations: wherein training the first artificial neural network includes: obtaining weights from one or more pre-trained neural network models; initializing parameters of the first artificial neural network in part based on the obtained weights; and tuning the first artificial neural network in part based on the obtained weights.
However, Tran teaches, wherein training the first artificial neural network includes (As shown in Pgs. 9-10, there is training of FCN models): 
obtaining weights from one or more pre-trained neural network models (As shown in Pg. 10, there are learned weights from the pre-trained FCN model); 
initializing parameters of the first artificial neural network in part based on the obtained weights (As shown in Pg. 10, a FCN model is initialized with learned weights from the source model (i.e. pre-trained FCN model)); 
and tuning the first artificial neural network in part based on the obtained weights (As shown in Pgs. 9-10, the remaining layers of the FCN model (i.e. target model) are randomly initialized and trained toward a target task via supervised fine-tuning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obtaining weights from a pre-trained neural network model, initializing parameters of a neural network based on the weights, and tuning the neural network as taught by Tran into the segmentation of Kezurer in order to train a target model on small target datasets without severe overfitting (Tran, Pg. 10).
Regarding claim 6, the combination of Kezurer and Zhang teaches the limitations as explained above in claim 1. 
The combination of Kezurer and Zhang does not expressly disclose the following limitation: wherein the first artificial neural network and the second artificial neural network are fully-connected convolutional neural networks.
However, Tran teaches, wherein the first artificial neural network and the second artificial neural network are fully-connected convolutional neural networks (Fig. 1 shows the fully convolutional neural network architecture; As shown in Pg. 6, there is automated LV and RV segmentation using FCN architecture; As shown in Pgs. 9-10, there are two FCN models; Table 2 shows there are two FCN models for LV endocardium and epicardium segmentation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include artificial neural networks that are fully-connected convolutional neural networks as taught by Tran into the segmentation of Kezurer in order to facilitate the diagnosis of cardiovascular disease (Tran, Pg. 2).
Regarding claim 8, the combination of Kezurer and Zhang teaches the limitations as explained above in claim 1.
Kezurer in the combination further teaches, wherein the segmentation is performed without inputs or a priori knowledge of the four chambers (As shown in Para. 0069, GAN can be used for the segmentation in which input to the discriminator network includes real examples; As shown in Para. 0051, segmentation is performed for the four chambers of the heart; Note: for GAN, the real examples are unlabeled data/generated automatically (i.e. without a prior knowledge)).
The combination of Kezurer and Zhang does not expressly disclose the following limitation: the inputs or a priori knowledge including at least one of: an initial segmentation of a single frame of the input echocardiogram, a center point of one of the four chambers, or a shape of either right or left ventricular of the four chambers.
However, Tran teaches, the inputs or a priori knowledge including at least one of: an initial segmentation of a single frame of the input echocardiogram, a center point of one of the four chambers, or a shape of either right or left ventricular of the four chambers (As shown in Pg. 3, a priori information includes the statistic shapes of the objects such as the circular geometry of the LV and the complex shape of the crescent shape of the RV; Note: the examiner selects the part of the limitation “shape of either right or left ventricular of the four chambers”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include inputs or a priori knowledge as taught by Tran into the segmentation of Kezurer in order to increase accuracy and robustness (Tran, Pg. 2).
Regarding claim 12, the combination of Kezurer and Zhang teaches the limitations as explained above in claim 9.
The combination of Kezurer and Zhang does not expressly disclose the following limitations: wherein the processor is configured to train the first artificial neural network based on: obtaining weights from one or more pre-trained neural network models; initializing parameters of the first artificial neural network in part based on the obtained weights; and tuning the first artificial neural network in part based on the obtained weights.
However, Tran teaches, wherein the processor is configured to train the first artificial neural network based on (As shown in Pg. 3, graphics processing unit trains a FCN; As shown in Pgs. 9-10, there is training of FCN models): 
obtaining weights from one or more pre-trained neural network models (As shown in Pg. 10, there are learned weights from the pre-trained FCN model); 
initializing parameters of the first artificial neural network in part based on the obtained weights (As shown in Pg. 10, a FCN model is initialized with learned weights from the source model (i.e. pre-trained FCN model)); 
and tuning the first artificial neural network in part based on the obtained weights (As shown in Pgs. 9-10, the remaining layers of the FCN model (i.e. target model) are randomly initialized and trained toward a target task via supervised fine-tuning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obtaining weights from a pre-trained neural network model, initializing parameters of a neural network based on the weights, and tuning the neural network as taught by Tran into the segmentation of Kezurer in order to train a target model on small target datasets without severe overfitting (Tran, Pg. 10).
Regarding claim 14, the combination of Kezurer and Zhang teaches the limitations as explained above in claim 9. 
The combination of Kezurer and Zhang does not expressly disclose the following limitation: wherein the first artificial neural network and the second artificial neural network are fully-connected convolutional neural networks.
However, Tran teaches, wherein the first artificial neural network and the second artificial neural network are fully-connected convolutional neural networks (Fig. 1 shows the fully convolutional neural network architecture; As shown in Pg. 6, there is automated LV and RV segmentation using FCN architecture; As shown in Pgs. 9-10, there are two FCN models; Table 2 shows there are two FCN models for LV endocardium and epicardium segmentation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include artificial neural networks that are fully-connected convolutional neural networks as taught by Tran into the segmentation of Kezurer in order to facilitate the diagnosis of cardiovascular disease (Tran, Pg. 2).
Regarding claim 16, the combination of Kezurer and Zhang teaches the limitations as explained above in claim 9.
Kezurer in the combination further teaches, wherein the processor is configured to perform the segmentation without inputs or a priori knowledge of the four chambers (As shown in Para. 0069, GAN can be used for the segmentation in which input to the discriminator network includes real examples; As shown in Para. 0051, segmentation is performed for the four chambers of the heart; Note: for GAN, the real examples are unlabeled data/generated automatically (i.e. without a prior knowledge)).
The combination of Kezurer and Zhang does not expressly disclose the following limitation: the inputs or a priori knowledge including at least one of: an initial segmentation of a single frame of the input echocardiogram, a center point of one of the four chambers, or a shape of either right or left ventricular of the four chambers.
However, Tran teaches, the inputs or a priori knowledge including at least one of: an initial segmentation of a single frame of the input echocardiogram, a center point of one of the four chambers, or a shape of either right or left ventricular of the four chambers (As shown in Pg. 3, a priori information includes the statistic shapes of the objects such as the circular geometry of the LV and the complex shape of the crescent shape of the RV; Note: the examiner selects the part of the limitation “shape of either right or left ventricular of the four chambers”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include inputs or a priori knowledge as taught by Tran into the segmentation of Kezurer in order to increase accuracy and robustness (Tran, Pg. 2).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kezurer et al. (WO 2018/136805 A1, see attached machine translation; hereinafter “Kezurer”) in view of “Fully Automated Echocardiogram Interpretation in Clinical Practice” by Zhang et al. (hereinafter “Zhang”) and further in view of “A combined deep-learning and deformable-model approach to fully automatic segmentation of the left ventricle in cardiac MRI” by Avendi et al. (hereinafter “Avendi”).
Regarding claim 5, the combination of Kezurer and Zhang teaches the limitations as explained above in claim 1.
Kezurer in the combination further teaches, in the input echocardiogram (As shown in Fig. 1 and Para. 0050, ultrasound frames of the heart are input; As shown in Para. 0051, the view of the input echocardiogram (i.e. ultrasound of the heart) includes 4 chamber).
The combination of Kezurer and Zhang does not expressly disclose the following limitations: wherein performing the segmentation comprises: generating multiple convolved feature maps for identifying a center location of a left ventricle; computing a region of interest around the identified center location of the left ventricle; and identifying a boundary of the identified left ventricle.
However, Avendi teaches, wherein performing the segmentation comprises (As shown in Pg. 114 and Fig. 9, there is automatic segmentation of the LV; Fig 2: automatic detection of LV): generating multiple convolved feature maps for identifying a center location of a left ventricle (As shown in Fig. 2, there are convolved features to detect the LV; As shown in Pgs. 110-111, the center of the LV is determined); 
computing a region of interest around the identified center location of the left ventricle (As shown in Pg. 110, the center of the LV is computed and is used to crop a ROI of size 100                         
                            ×
                        
                     100 from the image; Pg. 111); 
and identifying a boundary of the identified left ventricle (As shown in Pg. 111, there is an LV contour based on the center in the ROI; Note: contour is interpreted as the boundary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating convolved feature maps to identify a center location of a left ventricle, computing a region of interest around the center of the left ventricle, and identifying a boundary of the left ventricle as taught by Avendi into the segmentation of Kezurer in order to improve accuracy and robustness of segmentation (Abstract).
Regarding claim 13, the combination of Kezurer and Zhang teaches the limitations as explained above in claim 9.
Kezurer in the combination further teaches, wherein the processor is configured to perform the segmentation: in the input echocardiogram (As shown in Para. 00106, there is a processing arrangement that includes a computer/processor that performs the procedures; As shown in Fig. 1 and Para. 0050, ultrasound frames of the heart are input and undergo part segmentation; As shown in Para. 0051, there is a view of the input echocardiogram (i.e. ultrasound of the heart); Fig. 25: computer/processor 2505).
The combination of Kezurer and Zhang does not expressly disclose the following limitations: the segmentation based on: generating multiple convolved feature maps for identifying a left ventricle; computing a region of interest around the identified left ventricle; and identifying a boundary of the identified left ventricle.
However, Avendi teaches, the segmentation based on (As shown in Pg. 114 and Fig. 9, there is automatic segmentation of the LV; Fig 2: automatic detection of LV): generating multiple convolved feature maps for identifying a left ventricle (As shown in Fig. 2, there are convolved features to detect the LV; As shown in Pgs. 110-111, the center of the LV is determined); 
computing a region of interest around the identified left ventricle (As shown in Pg. 110, the center of the LV is computed and is used to crop a ROI of size 100                         
                            ×
                        
                     100 from the image; Pg. 111); 
and identifying a boundary of the identified left ventricle (As shown in Pg. 111, there is an LV contour based on the center in the ROI; Note: contour is interpreted as the boundary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating convolved feature maps to identify a left ventricle, computing a region of interest around the left ventricle, and identifying a boundary of the left ventricle as taught by Avendi into the segmentation of Kezurer in order to improve accuracy and robustness of segmentation (Abstract).

Allowable Subject Matter
Claims 2-3, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Kezurer (WO 2018/136805 A1) and “Fully Automated Echocardiogram Interpretation in Clinical Practice” by Zhang appear to be the closest prior art of record. The closest prior art fails to anticipate or render obvious the following claimed allowable subject matter or limitations in combination with the rest of the claim:
Regarding claims 2, 10, and 17, the cited references, either alone or in combination do not teach or suggest the following limitations in combination with the rest of the claim, such as, inter alia, generating data representative of an intermediate image that is smaller than a test echocardiogram; modifying the data representative of the intermediate image that results in at least one of: randomly displacing a center of the intermediate image, zooming up the intermediate image, distorting a mean or a standard deviation of pixel values in the intermediate image, rotating the intermediate image, or adding noise to the intermediate image; generating, by a classification layer of the first artificial neural network, a probability map for the data representative of the intermediate image, the probability map indicating a likelihood of a pixel being present in at least one of the four chambers; and determining, by a second artificial neural network of the adversarial model based on the test echocardiogram and the probability map, whether the segmented four chambers correspond to a manually performed segmentation of the test echocardiogram.
Claims 3 and 11 depend on claims 2 and 10, respectively, and therefore also contains the above allowable subject matter.
Claims 18-20 depend on claim 17 and are therefore also allowed by dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 “Deep echocardiography: data-efficient supervised and semi-supervised deep learning towards automated diagnosis of cardiac disease” by Madani et al. teaches using semi-supervised general adversarial networks for classification of left ventricular hypertrophy (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664